FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALMA DELIA CASTELLANOS-LEON,                     No. 10-71417

               Petitioner,                       Agency No. A075-648-886

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Alma Delia Castellanos-Leon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We review for abuse of discretion the denial of a motion to reopen, Singh




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we grant the petition for

review.

      The BIA abused its discretion in declining to equitably toll the filing

deadline for Castellanos-Leon’s untimely motion to reopen between “late-2007”

and January 25, 2008, where sworn statements submitted in support of the motion

indicate that Castellanos-Leon did not definitively learn of her prior counsels’

deficiencies until January 25, 2008. See id. at 1096.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     10-71417